Title: From Thomas Jefferson to John Harvie, 21 May 1806
From: Jefferson, Thomas
To: Harvie, John


                        
                            Dear Sir
                     
                            Monticello May. 21. 06.
                        
                        I wrote you on the 15th. of Aug. last, but soon afterwards learnt that you were on a journey of some length
                            & time which probably prevented the letter from coming under your notice. the object of it was to propose that we should
                            proceed to name arbitrators & to submit to them the question of our claim to the lands in dispute between us. I should
                            suppose that we might find among the members of our legislature, when they convene next December, two or three persons in
                            whose judgment we could both confide, to settle the matter. if you should approve of it, I will authorise mr Burrell (a
                            member to the next assembly) to nominate & act on my part, which if done at the commencement of the session the
                            gentlemen will have time to settle the thing at their leisure. I name the members of the legislature, because we may be
                            sure to find among them able men, no ways connected with either of us, nor under any particular circumstances from which
                            they could fear any bias.   Accept affectionate salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    